--------------------------------------------------------------------------------

Exhibit 10.2



CELADON GROUP, INC.




AWARD NOTICE




GRANTEE:
 
Vincent Donargo
TYPE OF AWARD:
 
Non-Qualified Stock Option
NUMBER OF SHARES:
 
400,000
EXERCISE PRICE PER SHARE:
 
As set forth on Schedule A
DATE OF GRANT:
 
May 1, 2019
EXPIRATION DATE:
 
May 1, 2029





1.          Grant of Option.  This Award Notice serves to notify you that
Celadon Group, Inc., a Delaware corporation (the “Company”), hereby grants to
you an option (the “Option”) to purchase, on the terms and conditions set forth
in this Award Notice, up to the number of shares set forth above (the “Option
Shares”) of the Company’s common stock, par value $0.033 per share (the “Common
Stock”), at the price per share set forth above. You should review the terms of
this Award Notice carefully.  Capitalized terms used herein and not otherwise
defined herein have the meanings ascribed thereto in that certain Amended and
Restated Employment Agreement between you and the Company, dated May 1, 2019
(the “Employment Agreement”).


2.          Term.  Unless the Option is previously terminated pursuant to the
terms of this Award Notice, the Option will expire at the close of business on
the expiration date set forth above (the “Expiration Date”).


3.          Vesting; Forfeiture; Limitation on Exercise.  Subject to the terms
and conditions set forth in this Award Notice, the Option will vest and become
exercisable as set forth on Schedule B. Any unvested portion of the Option that
does not vest as a result of your failure to have been continuously in the
employment or service of the Company or any corporation or business entity in
which the Company directly or indirectly has an ownership interest of twenty
percent (20%) or more (each such entity, a “Subsidiary”) for any reason from the
Date of Grant until the vesting dates set forth on Schedule B will automatically
be forfeited on the date your employment or service is terminated without any
obligation of the Company to pay any amount or deliver any shares of Common
Stock. If your employment with or service to the Company or a Subsidiary is
terminated for Cause (as defined in the Employment Agreement), any unvested
portion of the Option shall be forfeited in accordance with this Section 3, and
any vested portion of the Option shall no longer be exercisable on or after the
date of such termination. If your employment with or service to the Company or a
Subsidiary is terminated for any reason other than for Cause, any unvested
portion of the Option shall vest or be forfeited in accordance with this Section
3 or Section 5, as applicable, and you may thereafter exercise any vested
portion of the Option until the earlier of (a) the date which is ninety (90)
days following the date of such termination and (b) the Expiration Date.
 

--------------------------------------------------------------------------------



4.          Exercise.


(a)          Method of Exercise.  To the extent exercisable under Section 3, the
Option may be exercised in whole or in part, provided that the Option may not be
exercised for less than one (1) share of Common Stock in any single
transaction.  The Option shall be exercised by your giving written notice of
such exercise to the Company specifying the number of Option Shares that you
elect to purchase and the Exercise Price to be paid.  Upon determining that
compliance with this Award Notice has occurred, including compliance with such
reasonable requirements as the Company may impose and payment of the Exercise
Price, the Company shall issue to you a certificate or do book entry
registration for the Option Shares purchased on the earliest practicable date
(as determined by the Company) thereafter.


(b)          Payment of Exercise Price.  The Exercise Price may be paid as
follows:


(i)          In United States dollars in cash or by check, bank draft, or money
order payable to the Company;


(ii)          At the sole discretion of the Company’s Compensation Committee
(the “Committee”), through the delivery of shares of Common Stock with an
aggregate Fair Market Value (as defined in the Company’s 2006 Omnibus Incentive
Plan, as amended (the “Plan”)) at the date of such delivery equal to the
Exercise Price;


(iii)          Subject to any and all limitations imposed by the Committee from
time to time (which may not be uniform), through a “cashless exercise,” whereby
you (A) irrevocably instruct a broker or dealer acceptable to the Company to
sell, on your behalf, shares of Common Stock to be issued upon exercise pursuant
to this Award Notice and to deliver cash sale proceeds therefrom to the Company
in payment of the Exercise Price, and (B) direct the Company to deliver shares
of Common Stock to be issued upon such exercise directly to such broker or
dealer;


(iv)          At the sole discretion of the Committee, through the surrender of
part of the Option or other exercisable options having a difference between
(A) the exercise price of such surrendered Options and (B) the Fair Market Value
(as defined in the Plan) of the Common Stock equal to the Exercise Price;


(v)          Any other method approved or accepted by the Committee in its sole
discretion, subject to any and all limitations imposed by the Committee from
time to time (which may not be uniform); or


(vi)          At the sole discretion of the Committee, in any combination of
Sections 4(b)(i), 4(b)(ii), 4(b)(iii), 4(b)(iv), and 4(b)(v) above.


The Committee in its sole discretion shall determine acceptable methods for
surrendering Common Stock or options as payment upon exercise of the Option and
may impose such limitations and conditions on the use of Common Stock or options
to exercise the Option as it deems appropriate.  Among other factors, the
Committee will consider the restrictions of Rule 16b‑3 of the Exchange Act and
Section 402 of the Sarbanes-Oxley Act, and any successor laws, rules, or
regulations.
2

--------------------------------------------------------------------------------



(c)          Withholding.  The exercise of the Option is conditioned upon your
making arrangements satisfactory to the Company for the payment to the Company
or a Subsidiary of the amount of all taxes required by any governmental
authority to be withheld and paid over by the Company or any Subsidiary to the
governmental authority on account of the exercise.  The payment of such
withholding taxes to the Company or any Subsidiary may be made by one or any
combination of the following methods: (i) in cash or by check, (ii) by the
Company withholding such taxes from any other compensation owed to you by the
Company or any Subsidiary, (iii) pursuant to a cashless exercise program as
contemplated in Section 4(b)(iii) above, or (iv) any other method approved or
accepted by the Committee in its sole discretion, subject to any and all
limitations imposed by the Committee from time to time (which may not be
uniform).


5.          Effect of Change in Control. If, during the six months preceding or
the 12 months following a Change in Control (as defined in the Employment
Agreement), the Company or its successor terminates your employment without
Cause (as defined in the Employment Agreement), or you terminate your employment
with the Company or its successor with Good Reason (as defined in the Employment
Agreement), then the unvested portion of the Option shall immediately vest and
become exercisable as of the date of the occurrence of such event, or, if such
termination occurs prior to the Change in Control, on the date of such Change in
Control. Your right to exercise any vested but unexercised portion of the Option
is subject to Section 3 of this Award Notice.


6.          Nonassignability.  The Option may not be alienated, transferred,
assigned, or pledged (except by will or the laws of descent and distribution). 
The Option is only exercisable by you during your lifetime.  After vesting
and/or exercise, the sale or other transfer of the Option, the Option Shares,
and the Common Stock issued upon exercise of the Option will be subject to
applicable laws and regulations under federal and state securities laws, as well
as anti-hedging and pledging policies adopted by the Company.


7.          Limitation of Rights.  You will not have any rights as a stockholder
with respect to the Option Shares until you become the holder of record of such
shares by exercising the Option.  Neither the granting of the Option nor this
Award Notice give you any right to remain in the employment or service of the
Company or any subsidiary.


8.          Rights of the Company and Subsidiaries.  This Award Notice does not
affect the right of the Company or any Subsidiary to take any corporate action
whatsoever, including without limitation its right to recapitalize, reorganize,
or make other changes in its capital structure or business, merge or
consolidate, issue bonds, notes, shares of Common Stock, or other securities,
including preferred stock, or options therefor, dissolve or liquidate, or sell
or transfer any part of its assets or business.


9.          Restrictions on Issuance of Shares.  If at any time the Company
determines that the listing, registration, or qualification of the Option Shares
upon any securities exchange or quotation system, or under any state or federal
law, or the approval of any governmental agency, is necessary or advisable as a
condition to the exercise of the Option, the Option may not be exercised in
whole or in part unless and until such listing, registration, qualification, or
approval shall have been effected or obtained free of any conditions not
acceptable to the Company.
3

--------------------------------------------------------------------------------

10.          No Registration.  You represent and warrant that the Option and the
Common Stock issued upon exercise of the Option pursuant to this Award Notice
are being acquired for your own account for investment only and not with a view
to, or for sale in connection with, any distribution of such Restricted Shares
in violation of the Securities Act of 1933, as amended (the “Securities Act”) or
any applicable state securities laws or any rules or regulations promulgated
thereunder (“Applicable Securities Laws”).  You further acknowledge, represent
and warrant that none of the Option, the Option Shares, nor the Common Stock
issued upon exercise of the Option have been registered under Applicable
Securities Laws, and as a result, you will not be able to transfer or sell
shares even after the restrictions lapse unless exemptions from registration
under Applicable Securities Laws are available.  Such exemptions from
registration are limited and might be unavailable.  You agree that any resale by
you of the Option, the Option Shares, or Common Stock issued upon exercise of
the Option shall comply in all respects with the requirements of all Applicable
Securities Laws (including, without limitation, the provisions of the Securities
Act, the Exchange Act and the respective rules and regulations promulgated
thereunder) and any other law, rule or regulation applicable thereto, as such
laws, rules and regulations may be amended from time to time.  The Company shall
not be obligated to issue Common Stock upon exercise of the Option or permit the
resale of any such shares, if such issuance or resale would violate any such
requirements. You acknowledge that the Company is under no obligation to
register the Option, the Option Shares, or the Common Stock issued upon exercise
of the Option, on your behalf or to assist you in complying with any exemption
from registration under the Securities Act or state securities laws.


11.          Obligation to Maintain Stock Ownership.  Your ability to dispose of
the Common Stock issued upon exercise of the Option is subject to stock
ownership guidelines adopted by the Company for certain officers and key
employees, and the Company is authorized to place a restrictive legend on such
shares, issue stop-transfer instructions to the transfer agent, or take such
other actions as may be advisable, in the Committee's sole discretion, to
enforce such ownership guidelines.  Please determine whether you are subject to
the guidelines and how many shares of Common Stock issued upon exercise of the
Option may be disposed of prior to attempting to dispose of any shares.


12.          Authority of the Committee.  The Committee shall have the exclusive
right to (i) accelerate the vesting, exercise, or payment of the Award when such
action or actions would be in the best interest of the Company, (ii) administer
this Award, at its discretion, in accordance with the Plan, and (iii) certify
whether, and to what extent, the vesting conditions set forth in Schedule B have
been attained, and you agree that the Committee's determination is binding.


13.          Amendment.  Except as otherwise provided herein, the Company may
only alter, amend, or terminate the Option with your consent.


14.          Governing Law.  This Award Notice shall be governed by and
construed in accordance with the laws of the State of Delaware, except as
superceded by applicable federal law, without giving effect to its conflicts of
law provisions.
 
4

--------------------------------------------------------------------------------



15.          Notices.  All notices and other communications to the Company
required or permitted under this Award Notice shall be written, and shall be
either delivered personally or sent by registered or certified first-class mail,
postage prepaid and return receipt requested, or by telex or telecopier,
addressed to the Company’s office at 9503 East 33rd Street, One Celadon Drive,
Indianapolis, Indiana 46235, Attention: General Counsel.  Each such notice and
other communication delivered personally shall be deemed to have been given when
delivered.  Each such notice and other communication delivered by mail shall be
deemed to have been given when it is deposited in the United States mail in the
manner specified herein, and each such notice and other communication delivered
by facsimile or electronically shall be deemed to have been given when it is so
transmitted and the appropriate confirmation is received.






* * * * * * * * * *


5

--------------------------------------------------------------------------------



ACKNOWLEDGEMENT


The undersigned acknowledges receipt of, and understands and agrees to be bound
by, this Award Notice.  The undersigned further acknowledges that this Award
Notice sets forth the entire understanding between him or her and the Company
regarding the Option granted by this Award Notice and that this Award Notice
supercedes all prior oral and written agreements on that subject.




Dated: May 1, 2019
       
Grantee:
     
/s/ Vincent Donargo
 
Vincent Donargo
     
Celadon Group, Inc.
         
By:
/s/ Paul Svindland  
Name:
Paul Svindland  
Title:
Chief Executive Officer 



6

--------------------------------------------------------------------------------

Schedule A


Exercise Price per Share


Number of Shares
Exercise Price per Share
400,000
$2.53



7

--------------------------------------------------------------------------------

Schedule B


If (and only if) you are continuously employed by or in the service of the
Company or a Subsidiary from the Date of Grant through each vesting date, and
subject to the terms of this Award Notice, the Option will vest as follows:


Number of Option Shares
Vesting Date
100,000
Upon Compensation Committee’s certification that the Audit Goal has been
achieved
100,000
Upon Compensation Committee’s certification that the Company’s common stock has
been relisted on the NYSE, NASDAQ, or comparable nationally-recognized exchange
66,667
May 1, 2021
66,667
May 1, 2022
66,666
May 1, 2023





8
 
Back to Form 8-K [form8k.htm]